Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180072325A1 to Koike, which was cited by applicant.
Regarding claim 1, Koike discloses:
a vehicle control system comprising: a status detection device configured to detect a status of a driver of a vehicle; a vehicle speed detection device configured to detect a traveling speed of the vehicle; and a control device configured to execute autonomous driving control of the vehicle {paragraphs [0011], [0012]: the limitation on the vehicle body behavior amount during independent or auxiliary (complete or partial) automatic driving 
wherein: the control device is configured to acquire an actual level indicating an actual level of involvement of the driver in driving of the vehicle based on the status of the driver, {paragraph [0105]: In step S34, the ECU 36 acquires the driving operation information Io and the vehicle occupant state information Is [acquire an actual level indicating an actual level of involvement of the driver in driving of the vehicle based on the status of the driver]. In this instance, in the driving operation information Io, there are included the operation amount θst of the steering wheel 94, the operation amount θap of the accelerator pedal 90, and the operation amount θbp of the brake pedal 92. Further, in the vehicle occupant state information Is, there is included the pulse rate Nb1 of the driver};
set a requested level indicating a level of involvement in the driving of the vehicle requested to the driver by the control device based on the traveling speed, and prohibit the execution of the autonomous driving control in a case where the requested level is equal to or higher than the actual level {paragraphs [0011], [0012], [0109]: the limitation on the vehicle body behavior amount is made to change depending on the state of the vehicle occupant [change implies requested level is preset, and implies prohibiting the execution of the autonomous driving control of the preset requested level]; The vehicle body behavior amount can be a vehicle velocity and a longitudinal deceleration of the vehicle [based on traveling 
the requested level is set in each of at least two divided vehicle speed ranges, and the requested level set in a relatively low vehicle speed range is lower than the requested level set in a relatively high vehicle speed range {paragraphs [0011], [0012]: the limitation on the vehicle body behavior amount is made to change depending on the state of the vehicle occupant [the limitations may be plural including at least two divided ranges]; The vehicle body behavior amount can be a vehicle velocity and a longitudinal deceleration of the vehicle [the ranges are vehicle speed ranges, it is implied that the requested level set in a relatively low vehicle speed range is lower than the requested level set in a relatively high vehicle speed range because low speed requires less attention of the driver}.
Regarding claim 2, which depends from claim 1, Koike further discloses:
an information providing device configured to provide information to the driver, wherein the control device is further configured to output a control signal for prompting to involve in the driving of the vehicle to the information providing device in a case where the requested level is equal to or higher than the actual level {paragraphs [0045], [0032]: The HMI 28 accepts operations input from a vehicle occupant [prompting to involve in the driving of the vehicle is implied], together with presenting various information to the vehicle occupant visually, audibly, and tactilely [provide information to the driver]; FIG. 1 is a block diagram 
Regarding claim 3, which depends from claim 1, Koike further discloses:
the control device is further configured to acquire environment information around the vehicle or recognition status information of a recognition system sensor of the vehicle, and change boundary values of the at least two divided vehicle speed ranges based on the environment information or the recognition status information {paragraph [0019]: The travel control device may be configured to acquire peripheral information of the vehicle, which is recognized by a periphery recognition device [environment information around the vehicle or recognition status information of a recognition system sensor of the vehicle]. Further, in a case that a traveling difficulty level, which is indicated by the peripheral information, belongs to a relatively high classification, or in a case that the traveling difficulty level is higher than a difficulty level threshold value, the travel control device may be configured to enhance the limitation on the vehicle body behavior amount. In accordance with this feature, the limitation on the vehicle body behavior amount accompanying the travel control is changed according to the traveling difficulty level [and change boundary values of the at least two divided vehicle speed ranges based on the environment information or the recognition status information]}.
Regarding claim 4, which depends from claim 3, Koike further discloses:
the environment information is information regarding an amount of rainfall around the vehicle; and the control device is configured to decrease the boundary values in a case where the amount of rainfall is large than in a case where the amount of rainfall is small {paragraph [0149]: enhancement of the limitation in step S56 [decrease the boundary values] can be made variable in accordance with the vehicle peripheral information Ic. For example, the limitation may be changed depending on whether the content of bad weather conditions (step S52) is rain or wind [the environment information is information regarding an amount of rainfall around the vehicle]}.
Regarding claim 5, which depends from claim 3, Koike further discloses:
the environment information is information regarding weather around the vehicle; and the control device is configured to decrease the boundary values in a case where the weather is cloudy than in a case where the weather is fine, and decrease the boundary values in a case where the weather is rainy than in a case where the weather is cloudy {paragraph [0149], claim 9: the peripheral information a weather condition [cloudy, fine, rainy] in the vicinity of the vehicle}.
Regarding claim 8, which depends from claim 3, Koike further discloses:
a map database storing map information, wherein: the recognition status information is an error between a feature of an object around the vehicle recognized by the recognition system sensor and a feature of the object included in the map information; and the control device is configured to decrease the boundary values in a case where the error is large than in a case where the error is small {paragraphs [0056], [0129]: the periphery recognition unit 170 recognizes lane markings [object around the vehicle recognized by the recognition system .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of US 20210171037 A1 to Matsumoto et al. (hereinafter, Matsumoto).
Regarding claim 6, which depends from claim 3, Koike does not teach: the environment information is information regarding a frictional coefficient of a road surface on which the vehicle travels; and the control device is configured to decrease the boundary values in a case where the frictional coefficient is small than in a case where the frictional coefficient is large. 
Matsumoto remedies this and teaches in paragraph [0059]:  the drive force control part 6 increases the creep force as time passes and enlarges an increase (an increasing tendency) per unit time of the creep force [decrease the boundary values] as the magnitude of the friction coefficient μ becomes larger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction coefficient measuring feature of Matsumoto with the described invention of Koike in order to adopt road friction coefficient as a factor in decreasing the boundary value.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of JP2003205763A Tomohiko et al., which was cited by applicant (hereinafter Tomohiko). 
	Regarding claim 7, which depends from claim 3, Koike does not teach: the recognition status information is an upper limit value of a distance at which the recognition system sensor is able to recognize an object around the vehicle and the control device is configured to decrease the boundary values in a case where the upper limit value is small than in a case where the upper limit value is large.
Tomohiko remedies this and teaches in claim 1: In a travel control device having a slow travel mode that travels below a predetermined upper limit vehicle speed, the travel control device includes a determination unit that determines a predetermined poor visibility state [an upper limit value of a distance at which the recognition system sensor is able to recognize an object around the vehicle] from surrounding conditions, and the slow travel mode according to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visibility determination unit of Tomohiko with the described invention of Koike in order to adopt visibility as a factor in decreasing the boundary value.

Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive. Regarding 102 rejections for claims 1-5, 8,  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant did not provide any explanation in arguing that Koike fails to anticipate some limitations of claim 1. Applicant only pointed out: “Koike … is merely directed to a technique in which a travel control device alleviates limitations on vehicle body behavior amounts during automatic driving, in accordance with the state of vehicle occupants, such as seated states and pulse rates”. Applicant did not rebut to any of the Examiner’s reasoning with relevant disclosure of Koike for each limitation of claim 1. 
Regarding 103 rejections for claims 6, 7, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is in the knowledge generally available to one of ordinary skill in the art that road friction coefficient and visibility are factors in determining the boundary values for vehicle speed ranges. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661